Case 7:19-mj-06741-UA Document 4 Filed 07/23/19 Page 1 of 1

 

 

 

 

 

 

 

DOCKET No, 19 MJ 6741 DEFENDANT: Barbara Mayzen
Ausa James McMahon DEF’S COUNSEL Kerry Lawrence (by James DeVita)

RETAINED C] FEDERAL, DEFENDERS OCIA
o INTERPRETER NEEDED © DEFENDANT WAIVES PRE-TRIAL REPORT
RuleS Rule9 Rule 5(c)(3) O Detention Hrg. DATE OF ARREST. ?/23/2019 DO VOL, SURR.

TIME OF ARREST_9:00 AM MON WRIT
CJ Other: TIME OF PRESENTMENT _3:34 PM
BAIL DISPOSITION

O DETENTION ON CONSENT W/O PREJUDICE C) DETENTION: RISK OF FLIGHT/DANGER (1) SEE ORDER
O DETENTION: HEARING SCHEDULED FOR

AGREED CONDITIONS OF RELEASE

1] DEFENDANT RELEASED ON OWN RECOGNIZANCE

mw ¢ 250,000 PRB
I FRP
CO SECURED BY $ CASH/PROPERTY:

 

TRAVEL RESTRICTED TO SDNY/EDNY/_District of CT

SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

(¥] REGULAR PRETRIAL SUPERVISION 0 STRICT PRETRIAL SUPERVISION

C] DRUG TESTING/TREATMENT [MENTAL HEALTH EVALUATION/TREATMENT

(1 HOME INCARCERATION 0 HOME DETENTION CICURFEW OELECTRONIC MONITORING

fd OTHER CONDITIONS See order.

 

 

C1 DER TO BE DETAINED UNTIL ALL CONDITIONS ARE MET

) DEF. TO BE RELEASED ON OWN SIGNATURE; REMAINING CONDITIONS TO BE MET BY

(1 DEF. TO BE RELEASED UPON SATISFACTION OF FOLLOWING CONDITIONS:
5:00 pm on 7/24/19 ; REMAINING CONDITIONS TO BE MET BY

 

 

 

COMMENTS/ADDITIONAL PROCEEDINGS:

Courtflow: 25

AUSA James McMahon appearing for the Government. Agent present. Pretrial Services Officer present.
James Devita present, standing in for Kerry Lawrence (retained), as counsel for Defendant.

Defendant waives public reading of the complaint.

Defendant's application for bail is granted. See order

[] DEF ARRAIGNED; PLEADS NOT GUILTY Ct CONFERENCE BEFORE DJ. ON
1 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(n)(7) UNTIL

FOR RULE 5(c)(3) CASES:

 

CNIDENTITY HEARING WAIVED C] PRELIMINARY HEARING WAIVED
C] DEFENDANT TO BE REMOVED @] ON DEFENDANT'S CONSENT

fi |
DATE FOR PRELIMINARY HEARING 8/21/2019 a ON, DEFENDANT'S CONSENT, ;

ooo

 

if}

a“

fos vA a oo: : x a
DATE: _ 7/23/2019 Vae L4] bo .doy 0 } for Sc et
UNITED STATES Mike sISTRATE JUDGE, S.D.NY.

. |

 

WHITE (ORIGINAL) - COURT FILE PINK - U.S. AFTORNBY'S OFFICE YELLOW - U5, MARSHAL, GREEN - PRETRIAL SERVICES AGENCY
REY, (2011) FH-2

 

 
